Citation Nr: 0500001	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  96-26 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee laceration with scar, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from May 1980 to August 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  

The Board notes that the veteran had also appealed the issue 
of whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
left foot disorder.  At a September 1996 RO hearing, however, 
he withdrew the appeal of that claim.  The only issue now 
before the Board is the issue noted on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

Review of the evidence of record indicates that there may be 
outstanding pertinent records.  A November 1995 VA 
examination of the feet indicates that x-ray of the left knee 
was accomplished.  A November 1998 VA examination report also 
indicates that x-ray of the left knee was ordered.  Notably, 
however, the x-rays findings were not noted in the VA 
examination reports and neither x-ray report is of record.  
In addition, a September 2003 VA joints examination indicated 
that an MRI was conducted in 1995.  Unfortunately, that 
report also is not of record.  

Also, in his May 1996 notice of disagreement, the veteran 
reported that he had received treatment for his left knee at 
Brooklyn, Fort Hamilton, Tuskegee, and St. Albans VA Medical 
Centers.  The Tuskegee VA Medical Center (VAMC) indicated 
that there were no records for the appellant.  A request for 
records was not submitted to Fort Hamilton VAMC.  While the 
RO has obtained some of the records from St. Albans and 
Brooklyn VAMCs, there may still be some outstanding medical 
records.  In this regard, a September 2003 VA examination 
report notes that the claimant reported receiving treatment 
at the Brooklyn VAMC, on and off, with the last treatment 
being in August 2003.  

The Board acknowledges a handwritten notation on the 
September 2003 VA examination report indicating that there 
were no documents at the Brooklyn VAMC; only VA examinations 
were on file.  The record, however, clearly shows that there 
are prior treatment records (the claims file includes 
treatment records from Brooklyn VAMC dated between October 
1995 and October 1996).  VA is required to make reasonable 
efforts to obtain federal government records unless further 
attempts to obtain such records would be futile.  Here, it 
appears that there may be outstanding VA records at the 
Brooklyn VAMC, which should be associated with the claims 
file.  The RO should also ensure that all pertinent treatment 
records from the St. Albans and Ft. Hamilton VAMCs are 
obtained and associated with the claims file.  

Finally, while the RO has notified the veteran of the 
Veterans Claims Assistance Act of 2000 (VCAA), he has not 
been notified to submit pertinent evidence in his possession 
which has not been previously submitted.  This should be 
accomplished.

Accordingly, this case is REMANDED for the following 
development:

1.  The veteran is to be instructed to 
submit all pertinent evidence in his 
possession that has not been previously 
submitted.

2.  The RO should take the necessary 
steps to obtain the outstanding post-
service medical records and associate 
them with the claims file.  This 
specifically includes treatment records 
from Brooklyn VAMC from October 1996 to 
present; treatment records from St. 
Albans and from the Ft. Hamilton VAMC 
from 1995 to present; the reports of left 
knee x-ray studies conducted in 1995 and 
1998; and the report of a left knee MRI 
conducted in 1995.  If the veteran 
identifies any additional pertinent 
records or if the RO becomes aware of the 
existence of any additional pertinent 
records not already associated with the 
claims file, those records are to be 
obtained.  

If after making reasonable efforts the RO 
cannot locate any records, the RO must 
specifically document what attempts were 
made to locate the records.  For any 
unavailable U.S. Government records, the 
RO must indicate in writing that further 
attempts to locate or obtain such records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claim.  The claimant must be given 
an opportunity to respond.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

4.  Thereafter, following any other 
appropriate development, the RO should 
prepare a rating decision and 
readjudicate the appealed issue based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




